DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Independent claim 1 claims among other things “…………………  receiving slots engaged to opposing edges of the mounting ridge to couple the mounting bracket to the mounting ridge” which is not taught or fairly suggested by the prior art of record.  
Claims 2-7 depend on independent claim 1.
Independent claim 8 claims among other things “…………….  wherein the opposing receiving slots receive a ridge of a hard hat and the receiving slots partially enclose the ridge and couple the rigid mounting bracket on the hard hat.” which is not taught or fairly suggested by the prior art of record.  
Claims 10--14 depend on independent claim 8.
Independent claim 15 claims among other things “………………………….. receiving slots that receive the mounting ridge and removably couple the rigid mounting bracket to one of the front side surface or the rear side surface of the hard hat; ……………………….. a clip that locks into a recess of the mounting ridge to lock the rigid mounting bracket and the lamp on one of the front or rear mounting ridges of the hard hat.” which is not taught or fairly suggested by the prior art of record.  
Claims 16-20 depend on independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381.  The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.